Title: From Thomas Jefferson to James Oldham, 11 March 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Mar. 11. 05
                  
                  I received in due time your letter of Feb. 4. and immediately sent to mr Andrews’s to get the information you desired, but he was gone to New York. I waited supposing he might return and being just now on my departure for Monticello, I sent to his house again to-day, but he is not returned, nor expected under a month. any thing however can be done in his absence where they have the moulds: but new moulds can only be made by him. if you can wait a month he will be returned & so shall I. or if you will be content with the moulds cut for my work, they will execute them on your order. they will be the cheaper where no new mould is to be cut. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               